                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: jamie.combs@akerman.com
                                                            8
                                                                 Attorneys for Bayview Loan Servicing, LLC and
                                                            9    Federal Home Loan Mortgage Corporation

                                                            10                                 UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                         DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 BAYVIEW   LOAN             SERVICING, LLC;             Case No.: 2:16-cv-02825-JAD-NJK
AKERMAN LLP




                                                            13   FEDERAL HOME              LOAN MORTGAGE
                                                                 CORPORATION,
                                                            14                                                          STIPULATION  AND  ORDER    FOR
                                                                                 Plaintiffs,                            EXTENSION OF TIME TO FILE
                                                            15   vs.                                                    RESPONSE     TO      HARTRIDGE
                                                                                                                        HOMEOWNERS       ASSOCIATION'S
                                                            16   HARTRIDGE              HOMEOWNERS                      MOTION FOR SUMMARY JUDGMENT
                                                                 ASSOCIATION; LAS VEGAS REAL ESTATE
                                                            17   STRATEGIC INVESTMENT GROUP, LLC;                        [FIRST REQUEST]
                                                                 and ALLIED TRUSTEE SERVICES, INC.,
                                                            18                                                                       (ECF No. 76)
                                                            19                   Defendants.

                                                            20
                                                                          Plaintiffs Bayview Loan Servicing, LLC (Bayview) and Federal Home Loan Mortgage
                                                            21
                                                                 Corporation (Freddie Mac) (collectively Plaintiffs), and Defendant, Hartridge Homeowners
                                                            22
                                                                 Association (Hartridge), hereby stipulate and agree that Plaintiffs shall have an additional seven (7)
                                                            23
                                                                 days, up to and including October 15, 20191, to file its response to Hartridge's motion for summary
                                                            24
                                                                 judgment, which is currently due on October 7, 2019, pursuant to ECF No. 70. Hartridge's motion
                                                            25
                                                                 for summary judgment was filed on September 16, 2019.
                                                            26

                                                            27

                                                            28   1
                                                                   The deadline falls on Monday, October 14, 2019, Columbus Day. The parties agree to move the deadline to
                                                                 the following business day.
                                                                 50398442;1
                                                            1                 This is the parties' first request for an extension of this deadline, and is not intended to cause

                                                            2    any delay or prejudice to any party.

                                                            3             Dated this 7th day of October, 2019.

                                                            4     AKERMAN LLP                                               GORDON REES SCULLY MANSUKHANI, LLP
                                                            5     /s/ Jamie K. Combs                                        /s/ David T. Gluth, II
                                                            6     DARREN T. BRENNER, ESQ.                                   ROBERT S. LARSEN, ESQ.
                                                                  Nevada Bar No. 8386                                       Nevada Bar No. 7785
                                                            7     NATALIE L. WINSLOW, ESQ.                                  DAVID T. GLUTH, II, ESQ.
                                                                  Nevada Bar No. 12125                                      Nevada Bar No. 10596
                                                            8     JAMIE K. COMBS, ESQ.                                      300 S. Fourth Street, Suite 1500
                                                                  Nevada Bar No. 13088                                      Las Vegas, NV 89101
                                                            9     1635 Village Center Circle, Suite 200
                                                                  Las Vegas, NV 89134                                       Attorneys   for       Hartridge       Homeowners
                                                            10                                                              Association
                                                                  Attorneys for Bayview Loan Servicing, LLC
                                                                  and Federal Home Loan Mortgage
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                  Corporation
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                                     ORDER
AKERMAN LLP




                                                            13
                                                                          IT IS SO ORDERED:
                                                            14                                              _________________________________________
                                                                                                            ______________________________
                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                            15                                              UNITED STATES DISTRICT JUDGE
                                                                                                            Dated:
                                                                                                            DATED: October 9, 2019.
                                                                                                                    _________________________________
                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                        2
                                                                 50398442;1
